Citation Nr: 1542559	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand disorder with tremors.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO denied Veteran's claims for service connection for a right hand disorder with tremors, bilateral hearing loss, and tinnitus.  In January 2013, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The Board's decision on the claim for  service connection for a right hand disorder with tremors is set forth below.  The claims for service connection for bilateral hearing loss and tinnitus are addressed in the remand following  the order; these matters are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing a right hand disorder with tremors, there is no competent, credible, and probative evidence indicating that the Veteran currently has, or at any point pertinent to this appeal has had, a right hand disorder with tremors.



CONCLUSION OF LAW

The criteria for service connection for a right hand disorder with tremors are not met.  38 U.S.C.A. § 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's claim was filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  

In connection with his fully developed claim, the Veteran was scheduled for a VA examination in March 2012.  However, the Veteran was unable to undergo the scheduled examination.  Thus, in March 2012, the AOJ informed the Veteran that his claim would no longer be processed as a fully developed claim, and provided the Veteran with complete VCAA notice explaining what information and evidence was needed to substantiate his claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant record pertinent to the matter herein decision.  Pertinent evidence associated with the claims file consists of service treatment records and the Veteran's lay statements.  The Veteran has not identified any post-service treatment records, VA or non-VA, for a right hand disorder with tremors.  In fact, the Veteran has explicitly denied receiving any treatment for this alleged disorder.  See November 2011 VA Form 21-526EZ.  Also of record and considered in connection with the appeal are various lay statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further development the record in connection with the matter herein decided, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with the claim for service connection for a right hand disorder with tremors.  However, as explained in greater detail below, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that he suffers from a right hand disorder with tremors that is directly related to his military service.  See VA Form 9, April 2014.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as the Veteran has not been diagnosed with a chronic disability subject to presumptive service connection-or indeed, as discussed in detail, below, any right hand disorder, as claimed-he cannot establish service connection solely on the basis of continuity of symptoms.

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Here, the Veteran's service treatment records are silent for any complaints, findings, or diagnoses referable to the right hand. Moreover, the Veteran has provided conflicting statements regarding the onset of his symptoms.  In his November 2011 claim, the Veteran stated that he started to experience right hand issues three or four months prior.  However, in his April 2014 substantive appeal, the Veteran stated that he began to experience problems with his right hand in 1969 or 1970.  The Board notes that the Veteran has not submitted or identified any post-service treatment records pertaining to a right hand disorder with tremors.  In fact, in his November 2011 claim, the Veteran explicitly indicated that he had not received any medical treatment for this claimed disability.

Thus, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, a current chronic right hand disorder with tremors.  As noted, no diagnosis of such a right hand disorder is documented in the medical evidence of record.  Notably, neither the Veteran nor his representative has submitted or identified any medical evidence that, in fact, supports a finding that he actually has the disability for which service connection is sought.  

Moreover, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with this claim .  Generally VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, supra.  Here, however, there is no competent, credible and probative evidence of current disability-to include credible evidence of persistent or recurrent symptoms of disability-or any event, injury, or disease in service.  On these facts, no examination is required.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

Furthermore, the Board emphasizes that, in this appeal, the Veteran lay assertions, alone, cannot establish the required elements of the claim.  As, such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no  persuasive support for the claim.  

Notably, medical matters of the diagnosis and etiology of the claimed right hand disorder with tremors are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of the claimed right hand disorder with tremors are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters of current disability-and, if shown, medical etiology-upon which this claim turns.  Id.  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, credible and probative evidence does not establish that, fundamentally, the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for a right hand disorder with tremors must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hand disorder with tremors is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran's service treatment records include reports of the Veteran's January 1965 entrance examination and his November 1967 separation examination, both with audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.


Audiometric testing conducted in January 1965 revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
5 (15)
-5 (0)
LEFT
10 (25)
5 (15)
-5 (5)
5 (15)
5 (10)

However, on separation examination in November 1967, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any problems with his ears, nose, or throat on his report of medical history.  Audiometric testing conducted revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

The Veteran underwent a VA examination in April 2012 to address the nature and etiology of his bilateral hearing loss and tinnitus.  In the examination report, the examiner noted that the Veteran's hearing was normal at his separation from active military service.

The Veteran's DD Form 214 indicates that his military occupational specialty was as a light weapons infantryman.  Additionally, during the VA examination, the Veteran stated that he was exposed to loud noises including Howitzers, weapons fire, and trucks.  As such, the Board accepts the Veteran's assertions of in-service noise exposure as being consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014).


Furthermore, audiometric testing on April 2012 VA examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
15
15
15
35
45

Speech audiometry, using the Maryland CNC Word List, revealed speech recognition of 96 percent, bilaterally.

The Board notes that the April 2012 results establish bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015) (hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Thus, competent evidence establishes that the Veteran's has bilateral hearing loss.  Additionally, the April 2012 VA examiner diagnosed the Veteran with tinnitus.  Therefore, the remaining question is whether there exists a medical nexus between the Veteran's bilateral hearing loss and tinnitus and the Veteran's in-service noise exposure.

The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's military service.  Furthermore, the examiner noted that the Veteran could not provide an onset of his bilateral hearing loss or tinnitus.  With regard to the Veteran's hearing loss the examiner noted that the Veteran's hearing was normal upon separation and that the Veteran was exposed to noise post-service while working as a machine operator, as well as recreational noise exposure.  With regard to the Veteran's tinnitus, the examiner stated the Veteran's hearing was within normal limits upon separation, that the Veteran's service treatment records were silent for any complaints associated with tinnitus, and that the Veteran denied any problems associated with his ears in his November 1967 report of medical history.

The Board notes that the report of the Veteran's enlistment examination is dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the April 2012 VA examiner when he rendered his opinion.  Therefore, the Board finds that an addendum opinion to the April 2012 VA examination is necessary to convert any ASA test results to ISO-ANSI standards.

Additionally, while the Veteran's service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service." 

In the present case, while the examiner noted that audiometric testing results at separation did not meet VA's definition of a disability of hearing loss, the examiner failed to address the upward shift in pure tone thresholds in the Veteran's right ear at both 2000 and 4000 Hz.  Hence, the Board finds that the medical opinion is inadequate as to bilateral hearing loss.  Furthermore, because the examiner's opinion with regard to the Veteran's tinnitus was based upon the lack of evidence showing bilateral hearing loss in service, the Board finds that the medical opinion is inadequate as to that issue as well.  Hence, a remand to obtain further medical opinion to address both claims is warranted.  See 38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159; McLendon, supra.

On remand, the AOJ should undertake appropriate action to obtain from the prior examiner or another appropriate physician or audiologist an addendum opinion based on file review (if possible).  .  The AOJ should only arrange for the Veteran to undergo further VA audiology examination to obtain the requested opinion if one is deemed medical necessary.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA .  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the April 2012 VA examination for an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus.  

If the April 2012 examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file (if possible)  from an appropriate physician or audiologist.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of medical professional designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

In order to facilitate data comparison, the examiner must convert the Veteran's January 1965 entrance examination audiometric test results from ASA measurements to ISO-ANSI measurements.  

Then, with respect to each bilateral hearing loss and tinnitus, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-to particularly include noise exposure as an light weapons infantryman.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent  medical and other objective evidence-to particularly include comment on the significance, if any, of the apparent pure tone threshold shift in the right ear at 2000 and 4000 Hz when comparing the Veteran's entrance and separation audiometric testing results.  

The examiner must also consider and discuss all competent lay assertions as to in-service injury (here, noise exposure), and as to the nature, onset, and continuity of symptoms of ringing in the ears and diminished hearing.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication of the claims) and legal authority.  

6.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


